


110 HR 7036 IH: Elder Care Tax Credit Act of

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7036
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mrs. Boyda of Kansas
			 (for herself, Mr. Weiner,
			 Mr. Rodriguez,
			 Mr. Israel,
			 Mr. Carson,
			 Mr. Ryan of Ohio, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  dependent care credit to take into account expenses for care of parents and
		  grandparents who do not live with the taxpayer.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Care Tax Credit Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)Approximately two-thirds of the 5.5 million
			 seniors over age 65 who receive long-term care rely exclusively on family,
			 friends and other informal caregivers.
			(2)Two in ten adults
			 age 41 to 59 are supporting their parents financially, and slightly more than
			 one in ten are providing financial help to a parent while also raising or
			 supporting a child.
			(3)Adults who provide
			 care for an aging relative have extensive costs. Long-distance caregivers spend
			 an average of $8,728 annually, and those who care for someone nearby spend
			 $4,570.
			3.Modification of
			 credit for expenses for household and dependent care services necessary for
			 gainful employment
			(a)Credit Allowed
			 for Costs Incurred To Care for Parents and Grandparents Who Do Not Live With
			 the Taxpayer
				(1)In
			 generalParagraph (1) of section 21(b) of the Internal Revenue
			 Code of 1986 (relating to qualifying individual) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C) and inserting , or, and by adding at the
			 end the following new subparagraph:
					
						(D)a dependent of the
				taxpayer (as defined in section 152, determined without regard to subsections
				(b)(1), (b)(2), (d)(1)(B), and (d)(1)(C)) who is the father or mother of the
				taxpayer (or an ancestor of such father or mother) and who is physically or
				mentally incapable of caring for himself or
				herself.
						.
				(2)Conforming
			 amendmentSubparagraph (B) of section 21(b)(1) of such Code is
			 amended by inserting (other than a dependent described in subparagraph
			 (D)) after and (d)(1)(B)).
				(b)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
